       Case
        Case6:19-cv-01873-MK
             6:19-cv-01873-MK Document
                               Document50-1
                                        51 Filed
                                            Filed08/19/20
                                                  08/17/20 Page
                                                            Page11ofof11




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                 EUGENE DIVISION


Christine Lawrence,                                Case No. 6:19-cv-1873-MK
              Plaintiff,                           ORDER GRANTING
                                                   STIPULATED MOTION OF
       v.                                          DISMISSAL

Synchrony Bank, Equifax Information
Services, LLC, Experian Information
Solutions, Inc., and Trans Union, LLC,
            Defendants.



       Upon review of the Parties’ Stipulated Motion of Dismissal with Prejudice of

Defendant Experian Information Solutions, Inc. (“Experian”), and good cause appearing

       IT IS ORDERED that the Stipulation is GRANTED

       The above-entitled matter is hereby dismissed with prejudice as to Experian only,

with the parties to bear their own attorneys’ fees and costs.



Dated: 8/19/2020


                                            s/ Mustafa T. Kasubhai
                                           Hon. Mustafa Kasubhai




                                                                         PROPOSED ORDER
                                            -1-
